                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
                                                                           DOC #:
 XING XIE, et al.,                                                         DATE FILED: 7/15/2021

                            Plaintiffs,

                     -against-                                 1:19-cv-05005 (MKV)

                                                                       ORDER
 CITYSPADE INC. CITYSPADE MOVING
 AND DELIVERY LLC, and ZI JUN WANG,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received Plaintiffs’ counsel’s response to the order to show cause

previously entered in this case. See ECF No. 33. The Court reserves decision on the issue of

sanctions.

       In light of counsel’s representations in the response, the Parties must confer and file a

joint letter and proposed case management plan as set forth in my Individual Practices on or

before July 22, 2021.

       The Parties are directed to appear for a telephonic status conference on July 30, 2021 at

11:30AM. To join the conference, dial 888-278-0296 and enter access code 5195844.

       Failure to comply with this order may result in sanctions. Any request for adjournment

of the deadlines herein must be filed on ECF at least 72 hours before the deadline in question.

SO ORDERED.
                                                     _________________________________
                                                     _ ______
                                                     __    ____________________ __
                                                                              __ ________
                                                                                       ____
Date: July 15, 2021                                  MARY YKKAY
                                                              AY V VYSKOCIL
                                                                    YSKOCI
                                                                    YS       CIIL
      New York, NY                                   United States District
                                                            States Di strict Judge
                                                                    ist
